621 N.W.2d 727 (2001)
In re Petition for DISCIPLINARY ACTION AGAINST Donald J. FRALEY, an Attorney at Law of the State of Minnesota.
No. CX-00-1936.
Supreme Court of Minnesota.
February 1, 2001.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Donald J. Fraley has committed professional misconduct warranting public discipline, namely, respondent collected attorney fees in a workers' compensation matter without complying with required statutory provisions, improperly obtained a signature on an attorney fee withholding request, and improperly provided financial assistance to a client in connection with a workers' compensation matter in violation of Rules 1.8(a) and (e), 3.4(c), 8.4(c) and (d), Minn. R. Prof. Conduct.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and payment of $900 in costs and disbursements pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Donald J. Fraley is publicly reprimanded and that he shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
Alan C. Page
Associate Justice